DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/533302 on April 7, 2021, in which Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20 are pending, of which Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20 are allowed.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20 are renumbered as Claims 1-14.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the data file comprising a sequence of data blocks that include the data block and one or more preceding data blocks that precede the data block in the sequence, wherein the parsing of the data block occurs before parsing the one or more preceding data blocks”, in Claims 1, 8 and .
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Higeta et al. (U.S. Patent Application Publication No. 2014/0351628 A1), hereinafter “Higeta”.  Higeta is cited on PTO-892 filed 4/9/2021.
	Higeta: ¶ 174 and 181 teach the test readout control unit issues a test readout request in random order individually to physical pages to which test readout is not carried out of the each physical page contained in a physical block subject to the test readout control.

	Although conceptually similar to the claimed invention of the instant application, Higeta does not teach that the preceding data blocks are parsed after the current data block.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Yorimitsu et al. (U.S. Patent Application No. 2010/0037223); teaches the command queuing function stores read and write commands from the host in a queue in the magnetic disk drive in the order of issuance.  In the hard 
Long et al. (U.S. Patent Application No. 2014/0337562); teaches the journaling processor may receive a group of sequenced block commands, analyze the group of sequenced block commands to determine whether the sequence of block commands can be reordered to achieve a data space and/or time-speed benefit relative to the data store, produce a reordered group of block commands if the analysis indicates a data space and/or time-speed benefit can be attained, and add one of: (i) the reordered group of sequenced block commands and (ii) the group of sequenced block commands to a list of block commands to be executed relative to the data store.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114